

117 S2846 IS: Natural Immunity Is Real Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2846IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require Federal agencies to acknowledge, accept, and agree to truthfully present, natural immunity pertaining to COVID–19 pursuant to promulgating certain regulations. 1.Short titleThis Act may be cited as the Natural Immunity Is Real Act.2.Natural immunity to COVID–19(a)In generalPursuant to any regulation promulgated by a Federal agency and related to the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, the applicable agency shall acknowledge, accept, agree to truthfully present, and incorporate, the consideration of natural immunity as it pertains to COVID–19 with respect to the individuals subject to the applicable regulations. (b)DefinitionFor purposes of this section, the term natural immunity means immunity that is naturally existing.(c)Rule of constructionNothing in this section shall be construed to allow for, or authorize, a Federal vaccination mandate.